Title: To James Madison from Thomas Montgomery, 8 October 1816
From: Montgomery, Thomas
To: Madison, James



Sir,
Kentucky, Lincoln County, 8th. October, 1816

Sometime past I recommended Mr. Robert Trimble as a proper person to be appointed United States District judge for Kentucky, in the room of Harry Innes deceased.  At the time of recommending Mr. Trimble I was not apprized that Martin D. Hardin, Esq. of Frankfort, had been recommended & was desirous of receiving the appointment, and although I would not be understood as withdrawing or in any way qualifying any sentiment expressed in regard to Mr. Trimble, I deem it but an act of sheer justice to Mr. Hardin to say that he is one of the first lawyers in this state, that he is a man of fair reputation & regular habits, & shall only add that the office would be ably filled by the appointment of either of those gentlemen.  I have the honor to be respectfully Your Mo Ob Servant

Thomas Montgomery

